Allowable Subject Matter
Claims 1-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 10 and 15 disclose: receiving an event log of the process; determining whether a base case applies to the event log and, in response to determining that the base case applies to the event log, adding one or more nodes to the process tree; in response to determining that the base case does not apply to the event log, splitting the event log into sub-event logs based on a frequency of directly follows relations and a frequency of strictly indirectly follows relations for pairs of activities in the event log and adding one or more nodes to the process tree; repeating the determining and the splitting for each respective sub-event log using the respective sub-event log as the event log until it is determined that the base case applies to the event log; and outputting the process tree.
Prior art fails to disclose in response to determining that the base case does not apply to the event log, splitting the event log into sub-event logs based on a frequency of directly follows relations and a frequency of strictly indirectly follows relations for pairs of activities in the event log and adding one or more nodes to the process tree. This in combination with the claim as a whole is patentably distinct over the prior art of record.
Prior art Johnston (US 2014/0172919) discloses a system for logging system events within an electronic machine using an event log structured as a collection of tree-like cause and effect graphs. An event to be logged may be received. A new event node may be created within the event log for the received event. One or more existing event nodes within the event log may be identified as having possibly caused the received event. One or more causal links may be created within the event log between the new event node and the one or more identified existing event nodes. The new event node may be stored as an unattached root node in response to not identifying an existing event node that may have caused the received event (Abstract).
Prior art Johnson (US 2020/0272531) discloses receiving a first set of multiple packets at a first network-connected device. The first set of packets has multiple characteristics associated with categorial information, having a first category of event types. The first set of packets are associated with a first event. The first descriptive information is associated with the first event based upon information included in the first set of packets. The first event is associated with a first type based upon the characteristic of the first set of packets. The categorial information is associated with the first event. The first event is temporarily stored at the first network-connected device. The first event is immediately sent to a network-connected storage (Abstract).
Prior art Settle (US 2019/0370102) discloses a product that has set of instructions for identifying a group of related events based on history of event instances. Event type and resources associated with event occurrence from the group of the related events are identified. First group of same event occurrences from the group of the related events is identified. Second group of the event occurrences of the first group is identified, where the event occurrence of the first group is associated with same resource. The first and second groups of the event are combined by a computer to create a parent group of the events.
Prior art Edwards (US 11,070,573) discloses Information associated with a process is received. At least a portion of the received information is used to modify a Process Tree. Modifying the Process Tree includes at least one of: (1) adding a Tag to the Process Tree and (2) modifying a Tag in the Process Tree. An Alert is generated based at least in part in response to determining that a Strategy has been matched (Abstract).
Non patent literature Syamsiyah disclose a system wherein process executions generate event data that are typically stored in legacy information systems, such as databases. However, process discovery, which requires such event data, is performed in main memory. To bridge this gap, existing techniques must transform and extract event data, which can be expensive steps. This issue has been addressed by processing the event data directly in their origin (Abstract, Page 26). Syamsiyah fails to disclose in response to determining that the base case does not apply to the event log, splitting the event log into sub-event logs based on a frequency of directly follows relations and a frequency of strictly indirectly follows relations for pairs of activities in the event log and adding one or more nodes to the process tree.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113